MATTHEWS, Justice,
dissenting.
I would affirm.
From mid-April of 1977 until the petition for adoption was filed on May 23, 1978, M.O.’s only communication with his children was by means of birthday and Christmas presents accompanied by cards with brief notes. I do not believe that this is meaningful communication as contemplated by AS 20.15.050(a)(2)(A).1 In distinguishing *89between meaningful and non-meaningful communications it is evident that the legislature intended that the mere symbolic observation of birthdays and holidays would not be enough to maintain the rights of parenthood.
Moreover, I do not believe that there was justifiable cause for M.O.’s failure to communicate with his children. For all but four of the thirteen months preceding the petition for adoption M.O. lived only a one and one-half hour drive from his children. There is no claim that he was prevented by their mother and step-father from visiting them. During this period M.O.’s children became nine and seven years of age and thus were old enough to appreciate visitations by their father, had they been forthcoming. Although M.O. was evidently hurt because his former wife had married his friend, his duty to his children required him to overcome his personal sensibilities. The trial court concluded, correctly in my view, that “embarrassment or hurt feelings because the natural father’s former wife married the natural father’s friend two years after the divorce does not constitute just cause for the failure to . meaningfully communicate with the minor children.”

. For the two-year period ending in the filing of the petition, M.O. had visited his children only twice. I agree with the trial court’s observation that: *89no meaningful parent-child relationship can be maintained when the natural father visits with the minor children a total of two occasions in two years; the father becomes no longer a father but just some person the children knew in the past.